DETAILED ACTION
Notice to Applicant
In the amendment dated 8/4/2021, the following has occurred: Claims 19 and 35 have been amended.
Claims 19-42 are pending and are examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Allowable Subject Matter
Claims 19-42 are allowed.
The following is an examiner’s statement of reasons for allowance: the independent claims have  been amended to require wherein the switching terminals are disposed in a common slot and are “configured to directly contact one of a plurality of terminals of the electrical device body.” White, previously cited, and the closest prior art of record, teaches terminals 852 in Figs. 100A-C, wherein the terminals are aligned in rows and shorted, but these terminals are shorted by a converter element, and are not directly contacted through the slot by a terminal on an external device. See, for example, the embodiment shown in Fig. 51, in which the converter terminals 532b are electrically mediated through the external terminals 532a, including positive and negative terminals of an external device. Although the embodiment in Fig. 100A-D does not explicitly show how the terminals 732 are connected to the terminals 852 which are switchable via the converter element, there does not appear to be sufficient evidence of a teaching or motivation in White, or in any of the other cited prior art of record, that would render obvious the claimed combination of features. 

    PNG
    media_image1.png
    839
    602
    media_image1.png
    Greyscale

For similar features in switching circuits, as in White, see e.g. US 2016/0126533.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723